Title: To Thomas Jefferson from Thomas Russell-Greaves, 11 December 1788
From: Russell-Greaves, Thomas
To: Jefferson, Thomas



Sir
Nismes December 11th. 1788.

A short excursion which I have made to Aix, Marseilles and Toulon is the cause of my not writing you before this. Having now returned and reposed myself from the fatigues of the journey, I take my pen and with Stern I can say, I sit down to my paper, without knowing what I am going to write. But like that good Man, I put my trust in heaven, who ever assists the distressed. The City of Nismes as you informed me is filled with roman antiquities, and the Lover of Architecture is here gratified by viewing the perfectionating hand of former Ages; the rust of time has not worn away the beauties of the Amphitheatre and the Maison carrée, but rather seems to heighten our ideas of our Ancestors by shewing us, they surpass the boast of Modern Artists. Since I have been in this City my whole attention has been given to the acquiring of the frensh Language, a natural question results from this; the proficiency I have made I wish I could say it is very great; on the contrary it is slow and gradual; and as water continually dropping on the hardest bodies leaves its impression; so my progress seems to be in the same ratio. The fact is I am deceived and most part of the World with me (I wish it was only with regard to the frensh language) supposing it to be the work of a day; whereas it requires the application of years; which contradicts a maxim, in most other instances true, that things formidable at a distance, vanish on a nearer approach.
I recollect when at Paris your mentioning to me, that you thought the Olive tree of this Country would fit the Climate of Carolina. My Friend Mr. Edwards intends, on his return, to make  the experiment. I know of no reason, why it should not equally live, as well there as here. It being one of the principal sources of Riches which flows to this Province, I have given some attention to its cultivation. I passed one winter in Carolina and find this Climate precisely the same; which is the principal object to be attended to with this Tree; it suits any soil and what is more extraordinary, thrives equally well in the most barren. Carolina will then have a fair trial. The only objection I know against it becoming immediately an immense treasure in that State is it being so long time before the Cultivator is rewarded with the fruits of his labour; it requiring fifteen years before the smallest benefit accrues from it. Though after that time it amply repays for its tardiness in coming to maturity, its age being one or two hundred years, and indeed there is no knowing how long time, if preserved from blasts and Insects; the former of which being never known near the sea coast, the Saline particles of the air proving fatal to them. I however think it well worth the experiment, though it will be some time before it becomes a staple of that Country, as it will be difficult to convince the Planter, the profits are greater than those [of] rice and Indigo, as they, like the rest of the World, prefer small present advantages; to great future benefits.
I should have done myself the honor of inclosing a letter to my Father, to be forwarded with yours to America, had I not received letters from his correspondent in London. The opportunity being more direct I send them to him. I leave this city the first of February for Paris via Bourdeau. I have the Honor to be with respect and Esteem your humble Servt.,

Thos. Russell Greaves

